Cotillo, J.
Subdivision a of section B32-150.0 of article 21 of title B of chapter 32 of the Administrative Code of the City of New York empowers the commissioner of licenses, upon the complaint of any person “ who claims he has been defrauded by any auctioneer,-” to revoke the license of such auctioneer if in his opinion such charge is sustained. The evidence at the hearings of the complaint against the petitioner reveals that the latter issued worthless checks to the complainant for the purchase price of certain property which he bought from the complainant. In the court’s opinion the issuance of worthless checks justified the commissioner in finding that the petitioner had defrauded the complainant. There is no requirement that the fraud authorizing the revocation of the license relate to business transacted under the auctioneer’s license. There is such a requirement in subdivision b of the same section, which deals not with fraud as such, but with “ misconduct relating to the business transacted under such auctioneer’s license.” As the evidence warranted the commissioner in finding that the petitioner had defrauded the complainant by issuing worthless checks, the motion to direct the commissioner of licenses to reinstate the petitioner’s license is denied.